United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF THE AIR FORCE, OGDEN
UTAH -- OAMA, RANDOLPH AIR FORCE
BASE, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Lennin V. Perez., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1506
Issued: October 26, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 6, 2015 appellant, through his representative, filed a timely appeal from a
May 26, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish that he developed
head and neck injuries as a result of his federal employment duties.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant has two other occupational disease claims which are currently on appeal before
the Board, claim File Nos. xxxxxx584 Docket No. 15-1501 (issued October 19, 2015) and xxxxxx820 Docket
No. 15-1507 (issued October 26, 2015). The findings in this claim File No. xxxxxx967, pertain to appellant’s head
and neck injuries only.

FACTUAL HISTORY
On April 21, 2014 appellant, then a 60-year-old sheet metal mechanic, filed an
occupational disease claim (Form CA-2) alleging that he developed head and neck pain as a
result of having to work with his arms over his head and look up. He first became aware of his
condition on January 1, 1987 and of its relationship to his employment on January 10, 2014.3
Appellant first sought medical treatment for the head and neck pain on November 15, 2002. The
claim form did not indicate that he had stopped work. In support of his claim, appellant
submitted an official position description for a sheet metal mechanic.
By letter dated May 6, 2014, OWCP informed appellant that the evidence of record was
insufficient to support his claim. Appellant was advised of the factual and medical evidence
needed and was afforded 30 days to respond.
By letter dated May 12, 2014, the employing establishment controverted the claim.
In a May 16, 2014 narrative statement, appellant provided a detailed description of his
employment duties and the tools he used. He stated that he worked full time Monday through
Thursday, 10 hours daily. Appellant stated that he was constantly exposed to harmful chemicals
and used pneumatic tools which were heavy, loud, and vibrated in his hands. His duties also
entailed going up and down stairs, lifting heavy equipment, bending, stooping, twisting, and
turning. Appellant stated that his employment duties resulted in his injuries which forced him to
start cutting back his hours. He provided official position descriptions, pictures of the tools he
used, and explanations pertaining to the frequency and mechanics of each of his work-related
tasks. Appellant also provided numerous x-ray images of the cervical and lumbar spine. The
images were not accompanied by a medical report interpreting the findings and did not identify a
physician or note the date of study.
Documentation was also provided dated July 16, 2014 indicating that appellant was to be
separated from his employment as a sheet metal mechanic, effective July 25, 2014, due to his
physical inability to perform the duties of that position.
OWCP received medical evidence in support of appellant’s claim. In a February 6, 2013
medical report, Dr. Eryn Stansfield, Board-certified in occupational medicine, reported that
appellant complained of right shoulder and elbow pain. Appellant stated that earlier that
morning he was performing work as a sheet metal mechanic and felt immediate pain in his
posterior right shoulder girdle when lifting a heavy part. He also complained of pain radiating to
his right elbow. Appellant denied prior injuries to the shoulder and noted a history of chronic
neck pain. Dr. Stansfield diagnosed work-related right sided tendinitis rotator cuff with signs of
impingement.
In a May 21, 2014 medical report, Dr. Jeffery Lee DeGrauw, Board-certified in family
medicine, reported that appellant was his patient for several years and was permanently disabled.
3

By letter dated May 19, 2014, appellant informed OWCP that he mistakenly noted January 1, 1987 as the date
he became aware that his condition was caused by his employment. He stated that the correct date was
January 10, 2014.

2

He noted that appellant experienced numbness, tingling, and pain involving the tips of his fingers
and earlobes. In March 2011, Dr. DeGrauw diagnosed appellant with Raynaud’s syndrome. He
reported that appellant had no prior similar symptoms and opined that Raynaud’s syndrome was
caused by the use of pneumatic tools. Dr. DeGrauw further noted that the continual use of these
pneumatic tools could eventually lead to amputation of the fingers due to its effect on circulation.
He further diagnosed chronic degenerative joint disease in multiple areas of the body including
the lower back, upper back, neck, shoulders, wrists, and elbows. Chronic problems related to the
neck and back stemmed back to 2002. Dr. DeGrauw explained that appellant’s work as a sheet
metal mechanic for the past 30 years involved lifting heavy items weighing 150 to 175 pounds,
frequent bending and stooping approximated at 80 degree angles for 70 to 80 percent of the day,
and frequent bending over using pneumatic bands to apply sheet metal. He noted that the
repetitive heavy lifting involved multiple aspects of his body including his lower back, upper
back, neck, shoulders, wrists, and elbows.
Dr. DeGrauw also diagnosed tendinitis and carpal tunnel syndrome in the hands and
elbows, stemming back to 2013. He explained that appellant’s job involved gripping and
handling tools 100 percent of the time. Dr. DeGrauw further noted issues with chronic migraine
and tension headaches. He reported that over the past several years, appellant had been seen and
treated for the various above mentioned-illnesses by neurology, orthopedics, and primary care
physicians which were too numerous to be documented. Dr. DeGrauw concluded that appellant
was unable to work and was permanently disabled.
By decision dated July 30, 2014, OWCP denied appellant’s claim finding that the
evidence did not establish that the occupational exposure occurred as alleged. It also found that
he failed to establish a firm medical diagnosis which could be reasonably attributed to the
alleged occupational exposure.
On August 4, 2014 appellant, through his representative, requested an oral hearing before
an OWCP hearing representative.
In support of his claim, appellant submitted a January 27, 2015 medical report from
Dr. DeGrauw. Dr. DeGrauw reported that appellant presented with tendinitis, shoulder pain, and
follow-up regarding multiple medical concerns. He noted that appellant was limited due to
chronic pain and immobility involving his hands, elbows, and neck with resulting paresthesia.
Dr. DeGrauw was further limited from standard activities like typing or fine motor motion due to
his radiculopathy of the neck and arthralgia. He reported that appellant was hard of hearing as a
result of his loud work environment and disabled due to progressive Alzheimer’s-type dementia,
the cause of which was unconfirmed as being chemical or environmental exposure related.
Dr. DeGrauw found appellant to be permanently disabled based on repetitive ongoing physical
examination history. He provided findings on physical examination and noted a history of sinus
surgery in 2001 and 2003 as well as bilateral shoulder surgery in 2013. Dr. DeGrauw diagnosed
cervicalgia stemming back to November 14, 2007 and opined that appellant’s neck pain was
related to abnormal exposures associated with work. He also diagnosed Alzheimer’s dementia
and generalized degenerative joint disease of the hand, noting severe limitations of functional
ability with his upper extremities.

3

A hearing was held on March 11, 2015. Appellant’s spouse testified as a witness on
behalf of the claim. At the hearing, appellant testified regarding his federal employment and
work exposure. He stated that he worked 10 hours a day and overtime two days a week,
averaging about 50 to 60 hours a week. Appellant noted he was a sheet metal mechanic since
1985 and began to experience head and neck pain soon after he started working. He explained
that he did bench work which meant he had to sit on a bench and keep his head bent over for
most of the day as he worked on tools. Appellant described his employment duties and stated
that he sought treatment for his neck and head pain beginning in 1986. In 1989, he was in a
nonindustrial hot air balloon accident which caused him greater head and neck pain. Appellant
stated that he sought treatment with Dr. DeGrauw in 1999 and was subsequently referred to a
neurologist who found arthritis in the neck and post disc based on magnetic resonance imaging
(MRI) scan findings. In 2014, he filed an occupational disease claim after Dr. DeGrauw
informed him that his head and neck injuries were from years of work-related repetitive motion.
The hearing representative advised appellant and his representative of the evidence needed to
establish his claim. The record was held open for 30 days.
By decision dated May 26, 2015, OWCP hearing representative affirmed the July 30,
2014 decision finding that appellant failed to establish a firm medical diagnosis which could be
reasonably attributed to the accepted federal employment duties.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or occupational disease.5
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.6 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
4

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

5

Michael E. Smith, 50 ECAB 313 (1999).

6

Elaine Pendleton, supra note 4.

4

condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.7
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.8 The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. This medical opinion
must include an accurate history of the employee’s employment injury and must explain how the
condition is related to the injury. The weight of medical evidence is determined by its reliability,
its probative value, its convincing quality, the care of analysis manifested, and the medical
rationale expressed in support of the physician’s opinion.9
ANALYSIS
OWCP accepted that appellant engaged in repetitive activities as a sheet metal mechanic.
The issue, therefore, is whether he submitted sufficient medical evidence to establish that the
employment exposure caused head and neck injuries. The Board finds that appellant did not
submit sufficient medical evidence to support that he sustained head and neck injuries causally
related to factors of his federal employment as a sheet metal mechanic.10
In support of his claim, appellant submitted medical reports from his treating physician
dated May 21, 2014 and January 27, 2015 from Dr. DeGrauw. The Board notes that he is
alleging neck and head injuries in this occupational disease claim, File No. xxxxxx967.
Specifically, appellant has alleged that repetitive bench work caused him neck and head pain due
to constantly having to keep his head bent when working on tools. Thus, Dr. DeGrauw’s
opinions pertaining to other conditions not claimed as work related in this claim are irrelevant
and of no probative value to the issue of whether appellant’s head and neck injuries are caused
by his occupational employment duties.
In his May 21, 2014 report, Dr. DeGrauw provided various diagnoses including
Alzheimer’s-type dementia,11 Raynaud’s syndrome, chronic degenerative joint disease in
multiple areas of the body including the lower back, upper back, neck, shoulders, wrists, and

7

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

8

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

9

James Mack, 43 ECAB 321 (1991).

10

See Robert Broome, 55 ECAB 339 (2004).

11

The Board notes that appellant has not alleged a neurological disorder in this claim. Thus, the Board will not
address findings made pertaining to his Alzheimer’s-type dementia.

5

elbows, tendinitis and carpal tunnel syndrome in the hands and elbows, and chronic migraine and
tension headaches.
The Board finds that Dr. DeGrauw’s report is insufficient to establish that appellant’s
head and neck injuries resulted from his federal employment duties.12 Dr. DeGrauw failed to
provide a detailed medical history, review of diagnostic reports, or findings on physical
examination. While he generally noted that he treated appellant for several years, the record
does not contain medical examination findings and reports which actually establish the various
diagnoses provided. Moreover, it appears that Dr. DeGrauw did not base his opinion on his own
findings on examination as the physician vaguely noted treatment and findings by neurology
orthopedics, and primary care physicians which were too numerous to document. Greater
probative value is given to a medical opinion based on an actual examination. An opinion based
on a cursory or incomplete examination will have less value compared to an opinion based on a
more complete evaluation.13
The Board notes that Dr. DeGrauw failed to cite specific objective evidence documenting
appellant’s head and neck injuries. Dr. DeGrauw noted that appellant’s job involved gripping
and handling tools 100 percent of the time and diagnosed chronic migraine and tension
headaches. The record contains no other medical reports documenting treatment of these
conditions, making it unclear what diagnostic reports or examination findings he utilized to
ascertain the various diagnoses. An explanation not supported by physical findings does not
constitute a well-rationalized medical opinion.14 Moreover, Dr. DeGrauw failed to provide any
opinion on the cause of these conditions. His vague inference provided by noting appellant’s
occupational duties is insufficient to establish a firm medical diagnosis which can be related to
appellant’s occupational duties.15
Dr. DeGrauw further diagnosed chronic degenerative joint disease in multiple areas of
the body including the lower back, upper back, neck, shoulders, wrists, and elbows. With
respect to degenerative joint disease of the neck, the record fails to contain any objective
evidence or physical examination findings to establish a firm medical diagnosis. Dr. DeGrauw’s
general statement that repetitive lifting involved multiple aspects of the body is equivocal in
nature. He noted a history of issues related to neck pain since 2002. Dr. DeGrauw failed to
provide an adequate and detailed medical history and did not address why appellant’s complaints
were not caused by a preexisting degenerative condition. His report provided no discussion
regarding whether preexisting degenerative joint disease had progressed beyond what might be
expected from the natural progression of that condition.16 A well-rationalized opinion is

12

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.6(a)(4) (September 2010).
14

Id. at Chapter 2.810.6(a)(2).

15

S.Y., Docket No. 11-1816 (issued March 16, 2012).

16

R.E., Docket No. 14-868 (issued September 24, 2014).

6

particularly warranted when there is a history of a preexisting condition.17 While Dr. DeGrauw
had some understanding of appellant’s employment duties,18 he failed to establish a firm medical
diagnosis and did not provide a rationalized opinion on causal relationship. Thus, his medical
report does not constitute probative medical evidence because he fails to provide a clear
diagnosis and does not adequately explain the cause of appellant’s injury.19
Dr. DeGrauw’s January 27, 2015 report is also insufficient to establish appellant’s claim.
He noted that appellant was limited due to chronic pain and immobility involving his hands,
elbows, and neck with resulting paresthesia. Appellant was further limited from standard
activities like typing or fine motor motion due to radiculopathy of the neck and arthralgia.
Dr. DeGrauw found appellant to be permanently disabled based on his repetitive and ongoing
physical examination history. He diagnosed cervicalgia stemming back to November 14, 2007
and opined that his neck pain was related to abnormal exposures associated with work.
While Dr. DeGrauw’s report noted current physical examination findings, he failed to
provide a thorough review of appellant’s medical history. He reported that the cervicalgia
stemmed back to November 14, 2007 yet failed to provide any other information pertaining to
the history of injury involving the neck. Furthermore, it appears that Dr. DeGrauw did not have
an accurate medical history as his report failed to mention the 1999 nonindustrial hot air balloon
accident which appellant reported caused him greater neck and head pain. Medical conclusions
based on an incomplete or inaccurate factual background are of limited probative value.20
The Board further notes that Dr. DeGrauw’s diagnoses of chronic neck pain with
resulting paresthesia and arthralgia are of no probative value. The Board has consistently held
that pain and spasm are generally descriptions of symptoms and are not, in themselves,
considered firm medical diagnoses.21 Dr. DeGrauw’s diagnoses of radiculopathy of the neck and
cervicalgia are also insufficient to establish a firm medical diagnosis as the physician failed to
detail any objective findings and diagnostic reports to establish these conditions.22 When noting
appellant’s cervicalgia diagnosis, he opined that appellant’s neck pain was related to abnormal
exposures associated with work. Furthermore, Dr. DeGrauw failed to detail appellant’s
employment duties and only generally noted abnormal exposures associated with work. His
statement on causation fails to provide a sufficient explanation as to the mechanism of injury
17

The Board has held that an opinion that a condition is causally related because the employee was asymptomatic
before the injury is insufficient, without adequate rationale, to establish causal relationship. T.M., Docket
No. 08-975 (issued February 6, 2009); Michael S. Mina, 57 ECAB 379 (2006).
18

Dr. DeGrauw explained that appellant’s work as a sheet metal mechanic for the past 30 years involved lifting
heavy items weighing 150 to 175 pounds, frequent bending over and stooping approximated at 80 degree angles for
70 to 80 percent of the day, and frequent bending over using pneumatic bands to apply sheet metal.
19

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

20

S.R., Docket No. 14-1086 (issued February 26, 2015).

21

See B.P., Docket No. 12-1345 (issued November 13, 2012) (regarding pain); C.F., Docket No. 08-1102 (issued
October 10, 2008) (regarding pain); J.S., Docket No. 07-881 (issued August 1, 2007) (regarding spasm).
22

C.F., R.G., Docket No. 14-113 (issued April 25, 2014).

7

pertaining to this occupational disease claim, namely, how repetitive bending, stooping, or bench
work would cause or aggravate appellant’s cervicalgia.23 Dr. DeGrauw’s reports are insufficient
to establish appellant’s claim as the physician failed to provide examination findings, a detailed
medical history, description of the employment incident, review of diagnostic studies, and an
explanation of how appellant’s conditions were caused or aggravated by his repetitive
employment duties.24 Any medical opinion evidence appellant may submit to support his claim
should reflect a correct history and offer a medically sound explanation by the physician of how
the specific employment incident, in particular physiologically, caused or aggravated his head
and neck injury.25 Dr. DeGrauw’s reports do not meet that standard and are thus insufficient to
meet appellant’s burden of proof.
The remaining medical evidence of record is also insufficient to establish appellant’s
claim. Dr. Stansfield’s February 6, 2013 report pertains to right shoulder and elbow pain as a
result of a work-related traumatic injury. Findings made pertaining to the right shoulder
tendinitis rotator cuff are irrelevant and have no bearing on this occupational disease claim for
head and neck pain as a result of his repetitive employment duties.26 As noted above, additional
diagnoses provided by Dr. DeGrauw that do not relate to the head and neck injuries alleged by
appellant in this claim are also of no probative value.27 It is appellant’s burden to specify the
nature of his claim.28
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference of causal relation.29 An award of compensation may not
be based on surmise, conjecture, speculation, or on the employee’s own belief of causal
relation.30 To establish a firm medical diagnosis and causal relationship, appellant must submit a
physician’s report in which the physician reviews those factors of employment alleged to have
caused his condition and, taking these factors into consideration, as well as findings upon
examination and his medical history, explain how these employment factors caused or
aggravated any diagnosed condition, and present medical rationale in support of his opinion.31
23

S.W., Docket 08-2538 (issued May 21, 2009).

24

See L.M., Docket No. 14-973 (issued August 25, 2014); R.G., supra note 22; K.M., Docket No. 13-1459 (issued
December 5, 2013); A.J., Docket No. 12-548 (issued November 16, 2012).
25

T.G., Docket No. 14-751 (issued October 20, 2014).

26

The Board notes that at the March 11, 2015 hearing, appellant’s representative testified that he had a previous
work-related shoulder injury for which he underwent surgery. The record before the Board contains no other
information pertaining to this claim.
27

The Board notes that Dr. DeGrauw’s January 27, 2015 report also provided diagnoses of Alzheimer’s dementia
and degenerative joint disease of the hand.
28

O.S., Docket No. 13-438 (issued July 15, 2014).

29

Daniel O. Vasquez, 57 ECAB 559 (2006).

30

D.D., 57 ECAB 734 (2006).

31

Supra note 6.

8

In the instant case, the record is without rationalized medical evidence establishing a
diagnosed medical condition causally related to the accepted federal employment duties. OWCP
advised appellant of the type of medical evidence required to establish his claim; however, he
failed to submit such evidence. Thus, appellant has failed to meet his burden of proof.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
developed neck and head injuries as a result of his federal employment duties.
ORDER
IT IS HEREBY ORDERED THAT the May 26, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 26, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

